ORDER
On consideration in this successive appeal, we have a motion to withdraw as defendant-appellant’s appointed counsel on appeal filed on November 30, 2005, an Anders Brief and Required Short Appendix of defendant-appellant filed on November 30, 2005, and defendant-appellant’s return to shown cause as to why his conviction should be set-aside filed on December 27, 2005. Leave is given to Richard Parsons, Chief Federal Public Defender for the Central District of Illinois, to withdraw and the case is SUMMARILY AFFIRMED.